846 F.2d 591
UNITED STATES of America, Plaintiff-Appellee,v.Dwain KNIGGE, Defendant-Appellant.
No. 86-5099.
United States Court of Appeals,Ninth Circuit.
May 18, 1988.

Prior Report:  9th Cir., 832 F.2d 1100.
Before ANDERSON, FERGUSON and NOONAN, Circuit Judges.

ORDER

1
The Opinion in the above case is amended as follows:


2
At 832 F.2d at 1103 in the sixth full paragraph, second sentence reading:


3
That a conspiracy existed involving Knigge and Brownfield was proved by the statements themselves, United States v. Bourjaily, --- U.S. ----, 107 S. Ct. 2775, 2782, 97 L. Ed. 2d 144 (1987), as well by the other evidence of conspiracy set out below:


4
is replaced by the following:


5
The district court may consider the co-conspirator's statements themselves in determining whether the preliminary fact of a conspiracy has been proven by a preponderance of the evidence.    Bourjaily v. United States, --- U.S. ----, 107 S. Ct. 2775, 2782, 97 L. Ed. 2d 144 (1987).  Here, a conspiracy involving Knigge and Brownfield was proved by Brownfield's statements and the following evidence independent of his statements: